DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 14-17, 20, 26, 36, 38 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel et al. (U.S. Pub. No. 20130197317).
Regarding Claim 1, Daniel et al. discloses a grasping collar comprising: a flexible body (paragraph 77) having an exterior surface (Figure 5A) with surface cavities 510 (Figure 5A) configured for finger reception; a hole 503 (Figure 5A) extending within an interior region of the body along an X-axis direction and being a through-hole relative to the body (figure 5D); an elongated slit 508 (Figure 5C) extending in the X-axis direction, and in a radially inward direction from an exterior surface of the body into communication with the hole (Figure 5A), the elongated slit including a thinner slit section (Figure 5C) extending in the X-axis direction for a portion of an overall length of the body as well as a wider slit section (upper portion of 508 slit; figure 5C) extending in the X- axis direction for a remaining portion of the overall length of the body, and wherein the surface cavities that are configured for finger reception are spaced 
Regarding Claim 2, Daniel et al. discloses the wider slit section has side walls that diverge apart in going from a border region with the thinner slit section to a free end of the body (Figure 5C).
Regarding Claim 3, Daniel et al. discloses the thinner slit section is longer than the wider slit section (Figure 5C).
Regarding Claim 4, Daniel et al. discloses the wider slit section has converging walls that converge in an exterior to interior radial direction relative to the flexible body (Figure 5C).
Regarding Claim 6, Daniel et al. discloses a grasping collar comprising: a flexible body (paragraph 77) having an exterior surface (figure 5A) with surface cavities 510 (figure 5A) configured for finger reception; a hole 503 (Figure 5A) extending within an interior region of the body along an X-axis direction and being a through-hole relative to the body (figure 5D); an elongated slit 508 (figure 5C) extending in the X-axis direction, and in a radially inward direction from an exterior surface of the body into communication with the hole (Figure 5A), the elongated slit including a thinner slit section extending in the X-axis direction for a portion of an overall length of the body as well as a wider slit section (upper portion of 508 slit, above 510 portion, figure 5C) extending in the X-axis direction for a remaining portion of the overall length of the body (Figure 5C), and wherein wall surfaces defining the thinner slit section extend into 
Regarding Claim 7, Daniel et al. discloses the collar is a monolithic component formed of a flexible material (paragraph 77, figure 5A).
Regarding Claim 8, Daniel et al. discloses the collar is monolithic as to be formed entirely of a single material selected from the group consisting of silicone rubber, natural rubber, PVC, polyurethane, PE, PP, polyester, PEEK, polyphenylsulfone, nylon, a latex free rubber (paragraph 77).
Regarding Claim 9, Daniel et al. discloses the minimum diameter of the hole is larger than a gap thickness between opposing body walls defining the thinner slit section (figure 5C).
Regarding Claim 10, Daniel et al. discloses the hole has a taper that converges in the X-axis direction from a proximal end of the collar to a distal, working end of the collar (figure 5D).
Regarding Claim 14, Daniel et al. discloses the body has a pair of surface cavities to opposite sides of the slit formed in the body 510 (figure 5C).
Regarding Claim 15, Daniel et al. discloses the body has a circular or oval shaped cross- sectional configuration (Figure 5B).
Regarding Claim 16, Daniel et al. discloses the body has a first exposed surface in which is formed the slit and a second exposed surface opposing the first exposed surface in which the slit is not formed (Figure 5A).
Regarding Claim 17, Daniel et al. discloses the opposing first and second exposed surfaces include parallel sections (Figure 5A).
Regarding Claim 20, Daniel et al. discloses the hole extending in the X-axis direction slopes from a higher proximal collar end position to a lower distal collar end position (Figure 5D).
Regarding Claim 26, Daniel et al. discloses the wider and thinner slits extend radially inward to intersect the hole which has a common diameter over the overall length of the body (figure 5C).
Regarding Claim 36, Daniel et al. discloses the hole extending within the interior region of the body has a non-circular, radially elongated cross-sectional configuration (figure 5B).
Regarding Claim 38, Daniel et al. discloses an assembly that comprises the grasping collar of claim 1 and a received component, and wherein the received component has a periphery or a peripheral portion that is configured to be larger than a periphery or a peripheral portion of the hole of the collar (figure 6A).
Regarding Claim 39, Daniel et al. discloses walls of the body defining the thinner slit section are free from contact when the collar is in a natural state (figure 5C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (U.S. Pub. No. 20130197317) in view of Beck et al. (U.S. Patent No. 6,471,514).
Regarding Claim 5, Daniel et al. teaches all the limitations substantially as claimed except for walls of the body defining the thinner slit section are in contact when the collar is in a natural state. However, Beck et al. teaches walls of the body defining the thinner slit section are in contact when the collar is in a natural state (figure 9).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel et al. to include the above, as taught by Beck et al. in order to provide a tight seal around an object.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claims 11-13, 18 and 19 are allowed.
Claims 27-35 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive. 
Applicant argues that Daniel et al. does not disclose a grip where the maximum depression of the cavity is between the ends.  However, a portion of the depression at the maximum depression can be considered between the ends.  
Applicant argues that Daniel et al. discloses a non-monolithic portion of the collar since it includes lights.  However, the lights are not being considered part of the collar.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        


/DON M ANDERSON/Primary Examiner, Art Unit 3733